            Case 1:19-cv-05281-GHW Document 72 Filed 06/01/20 Page 1 of 1
                                                                     US D C S D N Y
                                                                     D OC U ME NT
                                                                     E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                     D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                     D A T E F I L E D: 6 / 1 / 2 0
------------------------------------------------------------------X
J O S E P H F A S A N E L L O,                                     :
                                                                   :
                                                     Pl ai ntif f, :
                                                                   :      1: 1 9 -c v -5 2 8 1 - G H W
                               -a g ai nst -                       :
                                                                   :              OR DER
U NI T E D N A TI O N S I N T E R N A TI O N A L                   :
S C H O O L,                                                       :
                                                                   :
                                                 D ef e n d a nt . :
------------------------------------------------------------------ X


GRE G ORY            H. W O O D S, U nit e d St at es Distri ct Ju d g e:

           O n     Ma y 29, 20 2 0, th e C o urt h e ld a h e ari n g re g ar di n g th e A pril 3 0, 2 0 2 0 or d er to s h o w c a us e

“ w h y [ St e p h e n] R o ac h e’ s pre vi o usl y fil e d E E O C co m pl ai nt s h oul d n ot b e pr o d u c e d t o Pl ai ntiff’s

c o u ns el , p ur s u ant to R ul e 6 1 2 of t h e F e d er a l R ules of E vi d e n c e ” a n d “ w h y P l ai ntiff’s c o u ns el s h o uld

n ot b e g r a nt e d a n o p p ort u nity to r e o p e n Mr . R o a c h e’s d e p ositi o n f or th e li mit e d p urp os e of

i n q uirin g a b o ut hi s E E O C c o m pl ai nt.”       Dkt. N o. 6 0. F o r th e re as o ns s e t fort h o n t h e re c or d d uri n g

t h e h eari n g, Pl ai ntiff ’s a p pli c ati o n t o r e q uire M r. R o a c h e to pr o d u c e a c o p y of hi s E E O C co m pl ai nt

p urs u a nt to F e d er al R ule of E vi d e n c e 6 1 2 is g r a nte d. Pl ai ntiff will b e p e r mitt e d to re o p e n th e

d e p ositi o n of Mr. R o a c h e f or t h e li mit e d p ur p os e of dis c ussi n g t h e E E O C c o m pl ai nt, to th e ext e nt

r el e v a nt to this c as e . Pl ai ntiff is dir e ct e d t o s er v e a co p y of t his or d er o n Mr. R o a c h e an d t o r et ai n

pr o of of s er vi c e .

           S O O R D E R E D.
                                                                         _____________________________________
    D at e d:     M ay 3 0, 2 0 2 0
                                                                                  G R E G O R Y H. W O O D S
                                                                                 U nit e d St at es Distri ct J u d g e
